Citation Nr: 1204959	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a lower back disorder, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a pelvis disorder, now claimed as a bilateral hip disorder, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a service connection claim for an elbow disorder, and if so, whether service connection may be granted.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for a vascular disorder of the lower extremities.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for the residuals of malaria.

8.  Entitlement to service connection for a disorder manifested by night sweats.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran has previously sought and been denied service connection for the a pelvic disorder, and he has recently sought both service connection for a bilateral hip disorder and to reopen his service connection claim for a pelvic disorder.  As these are essentially the same claims, the Board has merged these two issues as one claim to reopen and accordingly rephrased the issue above.

The record reflects that the Veteran has resubmitted a previously adjudicated claim seeking service connection for cardiovascular disorder, to include as secondary to his service-connected posttraumatic stress disorder.  As the Board does not have jurisdiction over this claim, it is therefore REFERRED to the RO for further development, to include consideration of the recently revised provisions of 38 C.F.R. § 3.309(e).

The issues of service connection for a prostate disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision issued in January 1977, the RO denied service connection for  lower back, pelvis, and elbow disorder, and the Veteran failed to appeal the denial.

2.  The evidence submitted since January 1977 is not cumulative, relates to unestablished facts, and raises a reasonable possibility of substantiating the Veteran's lower back, pelvis, and elbow disorder service connection claims.

3.  The Veteran did not seek treatment for back pain for more than six years after service, and a medical opinion fails to link the Veteran's current back disorder to service.

4.  The Veteran did not report experiencing hip or pelvis complaints during service or until 2000, and he was first diagnosed with left hip disorder in 2002 and a right hip disorder in 2008.

5.  While the Veteran was treated for a right elbow injury during service, he is not currently-diagnosed with a right elbow disorder, and while he is currently-diagnosed with a left elbow disorder, his service treatment records fail to reflect any in-service left elbow treatment.

6.  The Board finds the Veteran's report of experiencing left elbow pain during and continually since service is not credible.

7.  The Veteran does not assert that his vascular disorder of the bilateral lower extremities began during service, and he was not treated for this disorder during service or until 2007, many years after service.

8.  The Veteran was neither treated for malaria during service nor has a current diagnosis of a related residual disability.

9.  The Veteran does not report experiencing night sweats during service and has only reported experiencing night sweats as a symptom of his service-connected PTSD (which is not the subject of this appeal, and for which he is currently in receipt of a 100 percent disability rating).  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a pelvis disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an elbow disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2011).

5.  The criteria for service connection for a pelvis disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2011).

6.  The criteria for service connection for an elbow disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2011).

7.  The criteria for service connection for a vascular disorder of the lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2011).

8.  The criteria for service connection for the residuals of malaria have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2011).

9.  The criteria for service connection for a disorder manifested by night sweats
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

As to the reopening of the Veteran's service connection claims for lower back, elbow, and pelvis disorders, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the merits of the reopened lower back, pelvis/hip, and elbow disorder service connection claims, as well as his initial service connection claims for a vascular disorder of the bilateral lower extremities, the residuals of malaria, and a disorder manifested by night sweats (the merits of which are addressed in this appeal), VA's notice requirements were satisfied by letters issued in July 2006 and July 2007.  These letters were sent prior to the initial adjudication of the Veteran's claims and explained the evidence the Veteran was responsible for obtaining, the evidence VA would obtain on his behalf, the criteria for establishing service connection, and how VA determines effective dates and disability ratings.  

Regarding VA's duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with a VA examination and related medical opinion addressing the etiology of his lower back disorder, and the Board finds that the VA examination and medical opinion is sufficient for adjudicatory purposes.  The examination reports reflect that the examiner performed a sufficient medical examination of the Veteran and reviewed the Veteran's claims file in conjunction with the examination, and the medical opinion is supported by a sufficient rationale.  

The Board acknowledges that the Veteran has not been provided with VA examinations with regard to his remaining service connection claims, namely for his claimed elbow disorder, hip/pelvis disorder, vascular insufficiency, residuals of malaria, and night sweats.  However, the Board does not find that VA's duty to provide examinations with regard to these claims has been triggered, as the Veteran has either not been diagnosed with his claimed disorders or developed the disorder many years after service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

The Veteran was also provided with several opportunities to offer testimony on his behalf, but he withdrew his RO formal hearing request and declined an offer to testify at a hearing before the Board.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Claims to Reopen

The Veteran's service connection claims for a lower back, pelvis, and elbow (left or right not specified) disorder was initially denied by a January 1977 decision.  The Veteran failed to appeal this decision, thereby rendering it final. 
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the January 1977 decision, the RO acknowledges the Veteran's report that he had sustained back, elbow, and pelvis disorders as the result of his April 1971 in-service accident in which he trapped between two large trucks.  However, the RO denied the Veteran's service connection claims because his service treatment records failed to reflect a residual back, elbow, or pelvis disorder and he had not submitted any treatment records reflecting treatment for a current disorder and continuity of care since service.

The evidence added to the Veteran's claims file since this 1977 denial includes the Veteran's treatment records, which reflect current diagnoses of lower back, hip (pelvic), and elbow disorders.  As such, the newly submitted evidence relates to the reason the Veteran's service connection claims were initially denied and therefore may be characterized as both new and material.  Accordingly, the Veteran's service connection claims for a lower back, pelvis, and elbow disorder are reopened.  The merits of the Veteran's reopened service connection claims are addressed below. 


Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

Turning first to the Veteran's reopened service connection claim for a lower back disorder, the Veteran contends that his current lower back disorder is attributable to his in-service injury, during which he was caught between two large vehicles and sustained injuries to his back, pelvis, and elbow.  The Veteran's service treatment records reflect that he reported experiencing lower back pain when seeking treatment in 1969 for various symptoms that were deemed attributable to prostatitis.  Additionally, in April 1971, the Veteran was treated for his injuries resulting from the aforementioned vehicular accident and the corresponding service treatment records reflect that the Veteran injured his right elbow and right lower-mid back and abdominal area.  The Veteran reported some tenderness in the lower, lateral back, but evidenced good movement of his legs.  Additionally, an x-ray of the Veteran's pelvis was deemed to reveal no abnormalities, and the Veteran was diagnosed with a soft tissue injury.

After service, the Veteran sought emergent care for lower back pain in February 1978, at which time he reported the onset of his lower back pain the previous day after shoveling snow.  X-rays of the Veteran's back were interpreted to be within normal limits, and the Veteran was diagnosed with a lower back strain.  A record reflects that spinal x-rays were again taken in October 1988, although the x-ray report is not of record.  The Veteran again sought private treatment for lower back pain in December 1994 after falling on his back.  A February 1995 private CT lumbar spine scan was interpreted to reveal changes consistent with "wear and tear."  A July 1997 VA treatment record notes that the Veteran has a history of lower back strain, and 1998 and 1999 private and VA treatment records reflect the Veteran's treatment for lower back pain and include an assessment of post-traumatic lumbar spine arthritis.  A November 1998 VA treatment record also reflects the Veteran's report that degenerative disc disease was diagnosed 12 years prior to the time of this treatment (in approximately 1986), and subsequent private and VA treatment records reflect the Veteran's continued treatment for his lower back disorder.

The Veteran was afforded a VA spinal examination in February 2009, during which he reported experiencing back pain at the time of his in-service accident.  After reviewing the Veteran's claims file and conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with lumbar disc disease.   However, the examiner opined that it was less likely than not that the Veteran's current lower back disorder was incurred during service, but rather sometime thereafter.  In support of this opinion, the examiner cited the normal pelvic x-rays taken after the Veteran's in-service vehicular injury and the normal lumbar spine x-rays taken in February 1978, more than six years after the Veteran's discharge from service.  

The Board finds that this medical opinion is probative, as it was based on a review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board acknowledges the Veteran's representative's argument that the examiner's opinion is confusing, as it reflects the examiner's statement that "it is less likely than not that the Veteran's current back disorder occurred 30 years ago [during service] but [occurred] sometime between the 1970's and the current."  However, the Board finds that this statement, when read in context with the examiner's previous statements noting no evidence of abnormal x-rays as late as 1978, reflects that the examiner's opinion was meant to convey that the Veteran's current back disorder began sometime after 1978, as no spinal abnormalities were found at that time.  Moreover, the examiner's negative medical nexus is consistent with the evidence of record, which fails to reflect any back disorder diagnosed during service nor any treatment for back pain until February 1978, at which time the Veteran reported that he had only experienced back pain for one day prior to seeking treatment.  Furthermore, the Veteran's report when receiving back treatment in 1998 that his current back disorder, degenerative disc disease, was diagnosed in approximately 1986 (approximately 11 years after service) also fails to suggest a theory a service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report that he experienced back pain continually since his discharge from service.  However, the Veteran's current contention is belied by his statements as recorded when seeking treatment for back pain in 1978, at which time he failed to report a history of back pain since his discharge from service in 1971, but rather reported that his back pain had a recent onset.  As such, the Board finds that the Veteran's current contention regarding the continuity of symptomatology is not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).

Given the lack of treatment for back pain for more than six years after service, coupled with the negative medical opinion failing to link the Veteran's current back disorder to service, the Board finds that a basis for granting service connection for a lower back disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

With regard to the Veteran's reopened service connection claim for a pelvis disorder, also claimed as a bilateral hip disorder, the Board notes that after the Veteran's involvement in the aforementioned in-service vehicular accident, an x-ray of the Veteran's pelvis was taken in an apparent effort to determine the etiology of the Veteran's reported lower back pain, as he did not report any specific hip or pelvic pain.  However, the x-rays of the Veteran's pelvis were interpreted to reveal no abnormalities.  The Veteran's service treatment records fail to reflect any other references to the Veteran's pelvis or to hip or pelvic pain.  (The Veteran's in-service genitourinary complaints are addressed in conjunction with the Veteran's prostate disorder service connection claim in the Remand portion of the decision, below.)  

After service, the Veteran sought treatment for lower back pain radiating to his right leg and knee in February 1978.  Accordingly, an x-ray of the Veteran's right hip was taken; however, it was interpreted to reveal no significant abnormalities.  July 1992 VA x-rays of the Veteran's sacrum and coccyx, taken three months after a fall,  revealed no bony or soft tissue abnormalities.  The Veteran first reported experiencing left hip pain in July 2000 (at which time he reported that the onset of his left hip pain was one and a half months before the time of treatment), and x-rays of the Veteran's pelvis and left hip revealed no significant abnormality of the bones, joints, or soft tissues.  The first evidence of a diagnosed hip disorder is in June 2002, at which time VA x-rays revealed evidence of mild degenerative joint disease of the left hip, but no right hip abnormalities.  June 2004 VA x-rays of the Veteran's sacrum, coccyx, and pelvis taken two weeks after the Veteran fell on his tail bone also revealed no abnormalities.  An October 2007 CT scan of the Veteran's pelvis and abdomen revealed no abnormalities, and 2008 VA treatment records reflect the Veteran's report of right hip arthritic pain after undergoing a right common and superficial femoral endarterectomy.  A June 2008 private treatment record reflects that x-rays of the Veteran's sacrum, coccyx, and pelvis were interpreted to reveal mild arthritis of the bilateral hip joints.

Regarding the record as a whole, the evidence does not suggest that the Veteran incurred a pelvic disorder during service, to include a hip disorder.  The Veteran did not report experiencing hip or pelvic pain during service (apart from his genitourinary complaints, addressed in conjunction with his prostate disorder service connection claim), nor for many years after service.  Rather, x-rays of the Veteran's pelvis and hips taken in conjunction with his reports of experiencing back pain revealed no abnormalities either during service or thereafter, until the Veteran was diagnosed with left hip degenerative joint disease in 2002.  Incidentally, this diagnosis was made after the Veteran's reported post-service fall in 1992.  Additionally, the Veteran first reported experiencing right hip "arthritic pain" and was first diagnosed with mild right hip arthritis in 2008, after he once again fell in 2004 and underwent surgery in 2008.  Furthermore, the Veteran's statements of record fail to reflect his assertion that he has experienced hip or pelvic pain continually since his discharge from service.

Thus, given the absence of any reported or documented hip or pelvis complaints during service or until 2000, at which time the Veteran first reported left hip pain; and the first left hip disorder diagnosis in 2002 and first right hip disorder diagnosis in 2008; a basis for granting service connection for a pelvis disorder, to include a bilateral hip disorder, has not been presented.

Turning next to the Veteran's reopened service connection claim for an elbow disorder, the Board notes that the Veteran initially sought service connection for an elbow disorder in 1976, without specifying whether his claim involved his right, left, or both elbows.  The RO has phrased the Veteran's current claim as a claim for a bilateral elbow condition; thus, the Board will consider whether service connection is warranted for either elbow.

The Veteran's service treatment records reflect that he injured his right elbow in a vehicular accident during service.  The Veteran was noted to have sustained abrasions on his right elbow and proximal forearm, and he reported pain on extension.  An x-ray of the Veteran's right elbow was assessed as within normal limits.  

The Veteran's post-service treatment of record fails to reflect any treatment for a right elbow disorder.  A December 1996 VA treatment record references the Veteran's report of neck pain radiating down his right arm to his right elbow, but no report of specific right elbow symptomatology.   The Veteran's subsequent post-service treatment of record similarly fails to reference any right elbow treatment.  The Veteran first reported left elbow pain in March 1999, and an April 1999 private treatment record reflects that the Veteran's complaints were evaluated and assessed as left elbow pain.  A June 2008 private orthopedic treatment record reflects the Veteran's report of injuring his left elbow during service and experiencing chronic left elbow pain in the 38 years since his discharge from service.  The Veteran was assessed with left elbow lateral epicondylitis.  

After reviewing the record, the Board does not find that service connection for an elbow disorder is warranted.  While the Veteran was treated for a right elbow injury during service, he has not reported any right elbow symptomatology since service, as his 1996 of report of elbow pain was described as radiating neck pain.  Moreover, the record fails to reflect a current diagnosis of a right elbow disorder.  See Brammer, 3 Vet. App. at 225 (holding that in the absence of proof of a present disability, there can be no valid claim).  Moreover, while the Veteran has a current diagnosis of a left elbow disorder, the Veteran first sought treatment for left elbow pain in 1999, many years after service, and he did not incur a left elbow injury during service nor report any left elbow pain.  

Inasmuch as the Veteran recently reported experiencing left elbow pain continually since his in-service injury, the Board finds that the Veteran's reported continuity of symptoms is not credible, as the Veteran's service treatment records indicate that he injured his right, not his left, elbow during service.  See Cromer, 19 Vet. App. 215 (finding a history, provided by a veteran, that had varied over time was not credible).  Moreover, the Veteran's voluminous post-service treatment of record fails to reflect any treatment for left elbow pain until 1999, although reflecting his treatment for numerous other maladies, thereby indicating his willingness to seek medical treatment for an ailment.  

Accordingly, given the lack of a currently-diagnosed right elbow disorder, the lack of any in-service left elbow treatment, and the Board's conclusion that the Veteran's report of experiencing left elbow pain during and continually since service is not credible, the Board finds that a basis for granting service connection for an elbow disorder has not been presented.  Thus, the Veteran's appeal of this issue is denied.

Turning next to the Veteran's claim seeking service connection for a vascular disorder of his bilateral lower extremities, the Board notes that the Veteran's service treatment records fail to reflect any treatment for suspected vascular problems nor any related diagnosis, and the first treatment of record for a vascular disorder of the Veteran's bilateral lower extremities is in 2007, at which time the Veteran underwent related surgery.  VA treatment records dating from 2007 to 2009 reflect assessments of peripheral artery disease/peripheral vascular disease.  Indeed, the Veteran has not specifically contended that his vascular disorder is directly related to service or that he has experienced these symptoms continually since service.  

Given the lack of treatment for this condition during service or until 2007, many years after service, and given the fact that the Veteran has neither asserted that this condition manifested during service or has persisted since service, a basis for granting direct service connection has not been presented.

The Board acknowledges the Veteran's representative's contention that the Veteran's peripheral vascular disease is secondary to his coronary artery disease, for which he is entitled to service connection based on his presumed herbicide exposure during his service in the Republic of Vietnam.  However, service connection for coronary artery disease is not currently in effect, nor does the Board have jurisdiction over the Veteran's recent coronary artery disease service connection claim, as referenced in the Introduction to this decision.  As such, no basis for granting secondary service connection is currently available.  Thus, the Veteran's appeal of this issue is denied.

With regard to the Veteran's service connection claim for the residuals of malaria, while the Veteran's service treatment records reflect that at one point, his treatment providers noted that a diagnosis of malaria should be ruled out, he was not diagnosed with malaria during service, and his symptoms were rather attributed to a viral syndrome and urethritis.  Accordingly, the Veteran's service connection claim for the residuals of malaria must fail, as he was neither treated for this condition during service nor has a current diagnosis of a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).

With regard to the Veteran's service connection claim for a disorder manifested by night sweats, the Board notes that the Veteran did not report this symptomatology during service or for many years thereafter.  Rather, the Veteran's VA treatment records reflect his reference to night sweats only in conjunction with his recent PTSD treatment, including during his April 2008 VA PTSD examination, at which time he reported that he attributes his night sweats to his PTSD.  To the extent that the Veteran's night sweats are attributable to his service-connected PTSD, the Veteran is already being compensated for this symptomatology.  Indeed, the Veteran's virtual VA file indicates that he has recently been awarded a 100 percent disability rating for his service-connected PTSD.  Moreover, the evidence of record fails to suggest that the Veteran has a service-related disorder other than PTSD resulting in his experiencing night sweats, nor has the Veteran been diagnosed with hyperhidrosis.  Rather, the Veteran's reported night sweating has been characterized as one of a host of the Veteran's PTSD symptoms, for which he is currently being compensated.  Accordingly, the Board concludes that a basis for granting service connection for this claimed condition has not been presented.
 

ORDER

New and material evidence having been presented, the claim of service connection for a lower back disorder is reopened.

New and material evidence having been presented, the claim of service connection for a pelvis disorder is reopened.

New and material evidence having been presented, the claim of service connection for an elbow disorder is reopened.

Service connection for a lower back disorder is denied.

Service connection for a pelvis disorder, to include a bilateral hip disorder, is denied.

Service connection for a bilateral elbow disorder is denied.

Service connection for a vascular disorder of the bilateral lower extremities is denied.

Service connection for the residuals of malaria is denied.

Service connection for a disorder manifested by night sweats is denied.

 
REMAND

The Board finds that the Veteran should be afforded VA examinations with regard to his claims seeking service connection for tinnitus and a prostate disorder pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See id. (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

With regard to the Veteran's prostate disorder service connection claim, the Veteran's service treatment records reflect his treatment for prostatitis in February, March, April, June 1969 and for urethritis and pyuria in December 1969.  The Veteran's post-service treatment of record includes treatment for prostatitis in December 1992, March 2003, and September 2004 (referred to as chronic prostatitis in March 2003), and for benign prostate hypertrophy and erectile dysfunction in March 2009.  Given the Veteran's in-service prostate treatment, post-service treatment beginning in 1992, and currently-diagnosed prostate disorder, the Board finds that VA's duty to provide the Veteran with an examination with regard to this issue has been triggered.

With regard to the Veteran's tinnitus service connection claim, the Veteran's representative asserts that the Veteran reports currently experiencing tinnitus, which he contends is related to his in-service exposure to acoustic trauma.  While the record does not reflect that the Veteran has reported experiencing tinnitus to his treatment providers or that he has been diagnosed with tinnitus, the Board acknowledges that the Veteran is competent to report experiencing this symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, the record suggests that the Veteran was exposed to acoustic trauma during service, as the Veteran had one year of service in the Republic of Vietnam during the Vietnam Era.  Accordingly, the Veteran should be afforded a VA examination to determine whether he does currently have tinnitus, and if so, whether his tinnitus is attributable to service.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment records from February 2009 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the etiology of any currently-diagnosed prostate disorder.

The examiner should review the Veteran's claims file in conjunction with the examination, including: the Veteran's in-service treatment for prostatitis and other genitourinary complaints; post-service treatment for prostatitis in 1992, 2004, and 2005; and recent VA treatment for benign prostate hypertrophy and erectile dysfunction.   

After reviewing this information, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed prostate disorder had its onset in, or is otherwise related to the Veteran's military service.  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be rendered without resorting to mere speculation, an explanation as to why that is so is requested, including a recitation of what  missing facts or evidence would allow the examiner to render a medical opinion without resorting to speculation.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently-diagnosed tinnitus, to include its relationship to service.

The examiner should be provided with the Veteran's claims file for review in conjunction with the examination.  The examiner is then asked to opine whether it is at least as likely as not that any currently-diagnosed tinnitus is related to service.  A complete rationale for any opinion expressed should be provided.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of what  missing facts or evidence would allow the examiner to render a medical opinion without resorting to speculation. 

4.  Then, re-adjudicate the Veteran's prostate disorder and tinnitus service connection claims.  If the full benefit sought with regard to either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


